DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on January 15, 2021. Claims 1, 11, and 21 are amended. Claims 10 and 20 are canceled. Examiner withdraws 35 USC 112 second paragraph rejection. 
Claims 1-9, 11-19, and 21-22 are pending.
Response to Arguments
Applicant's arguments filed on 001/15/2021 regarding 35 USC 103(a) type rejections for claims 1-9, 11-19, and 21-22 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carolina E. Save, Reg. No. 68,783 on March 25, 2021.
The amendment as follows:
Claim 1 (Currently Amended) A context-based action determination system comprising:
a first terminal device;
a server device communicably connected with the first terminal device and configured to 
a second terminal device, different from the first terminal device, communicably connected with the server device and configured to transmit context information to the server device, wherein
the server device determines whether a service associated with the service provision request is providable to the first terminal device in response to the service provision request based on the context information received from the second terminal device, and 
the server device provides the service to the first terminal device when the server device determines that the service is providable,
wherein the first terminal device determines a recommended action and a recommendation index corresponding to the recommended action using a context recognition database and the context information, verifies the recommended action using a selection history database, and determines a final action according to a result of the verification, 
wherein, when the server device determines that the service is not providable, the server device transmits a guidance message to the first terminal device indicating that the service is not providable, and
wherein the second terminal re-transmits the context information to the server device, and the server device receives the re-transmitted context information from the second terminal device and re-determines whether the service is providable based on the re-transmitted the context information.
Claims 2-3 (Original)
Claims 4 - 5 (Cancelled) 
Claim 6 (Currently Amended) The context-based action determination system of claim [[5]]1, 
Claim 7 (Currently Amended) The context-based action determination system of claim [[4]]1, wherein the server device receives a new service provision request from the first terminal device when the server device determines that the service is not providable.
Claims 8-9 (Original)
Claim 10 (Canceled)
Claim 11 (Currently Amended) A context-based action determination method comprising:
receiving, at a server device, a service provision request from a first terminal device;
determining, by the server device, a recommended action and a recommendation index corresponding to the recommended action using a context recognition database and the context information;
verifying, by the server device, the recommended action using a selection history database;
determining, by the server device, a final action according to a result of the verification;
receiving, at the server device, context information from a second terminal device different from the first terminal device;
determining, by the server device, whether a service associated with the service provision request is providable to the first terminal device in response to the service provision request based on the context information received from the second terminal device; and
providing, by the server device, the service to the first terminal device when the server device determines that the service is providable,
wherein, when the server device determines that the service is not providable, transmitting, by the server device, a guidance message to the first terminal device indicating that the service is not providable, and
wherein the method further includes
receiving, at the server device, the context information from the second terminal device a second time; and
re-determining, by the server device, whether the service is providable on the basis of the context information received the second time.
Claims 12-13 (Original)	
Claims 14 – 15 (Cancelled) 
Claim 16 (Currently Amended) The context-based action determination method of claim [[15]]13, further comprising at least one of:
providing, by the server device, the service to the first terminal device when the server device re-determines that the service is providable; and
transmitting, by the server device, a guidance message to the first terminal device indicating that the service is providable when the server device re-determines that the service is providable.
Claim 17 (Currently Amended) The context-based action determination method of claim [[14]]13, further comprising receiving, at the server device, a new service provision request from the first terminal device when the server device determines that the service is not providable.
Claim 18 (Original)
Claim 20 (Canceled)	
Claim 21 (Currently Amended) A vehicle comprising:

a processor configured to determine a recommended action and a recommendation index corresponding to the recommended action using a context recognition database and context information, verify the recommended action using a selection history database, and determine a final action according to a result of the verification, wherein
the communicator transmits a service provision request associated with the service provision request to the external device and receives information related to the service from the external device in response to the determined final action, 
wherein, when the external device determines that the service is not providable, the external device transmits a guidance message to the first terminal device indicating that the service is not providable, and
wherein the processor re-transmits the context information to the external device, and the external device receives the re-transmitted context information from the processor and re-determines whether the service is providable based on the re-transmitted the context information.
Claim 22 (Original)
REASONS FOR ALLOWANCE
Claims 1-3, 6-13, 16-19, and 21-22 are allowed.  
The totality of each element and/or step in claims 1-3, 6-13, 16-19, and 21-22 are not alluded to in the combined art of Saarimaki, Shimizu, Tzirkel-Hancock, and Akiyama. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1 and other independent claims. More specifically, the combination of Saarimaki, Shimizu, Tzirkel-Hancock, and Akiyama does not teach or suggest the claim limitations as recited in claim 
Accordingly, all the independent claims are allowable over the combination of Saarimaki, Shimizu, Tzirkel-Hancock, and Akiyama. Therefore, all the dependent claims are allowable by virtue of their dependency upon the independent claim and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1-3, 6-13, 16-19, and 21-22 under 35 USC §103 as being obvious over Saarimaki, Shimizu, Tzirkel-Hancock, and Akiyama.
However, the prior art of record fails to teach or suggest some of the steps of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455